Higgins, J.
Discussed at length in the briefs is the question whether death as a result of heatstroke or sunstroke is a death through external, violent and accidental means. While this Court has never passed on the question, other courts have and their decisions are in conflict. Landress v. Phoenix Ins. Co., 29 U.S. 491; Rollins v. Ins. Co., 109 Tenn. 89; Bryant v. Casualty Co., 107 Texas 582; O’Connell v. New York Life Ins. Co., 220 Wis. 61.
In the view we take of this case, however, it is not necessary to decide whether death as a result of heatstroke or sunstroke is a death “through external, violent, and accidental means.” The plaintiff’s evidence shows death was not as a result of drowning; that death did not result from internal injuries revealed by an autopsy. The plaintiff’s evidence having eliminated drowning and internal injuries revealed by an autopsy, in order to recover, the plaintiff must show “death through external, violent and accidental means of which . . . there is a visible contusion or wound upon the exterior of the body.” There was no visible contu*277sion or wound on the exterior of the body. Thus the insured is not brought within the coverage of the policy.
While we adhere to the principle that insurance policies must be construed liberally with respect to the persons insured and strictly with respect to the insurance company, yet insurance contracts will be construed according to the meaning of the terms the parties have used. When the words are plain and unambiguous they will be given their ordinary meaning. Ins. Co. v. Wilkinson, 13 Wall (80 U.S. 232); Roberts v. Ins. Co., 212 N.C. 1, 192 S.E. 873; Kirkley v. Ins. Co., 232 N.C. 292, 59 S.E. 2d 629; Barker v. Ins. Co., 241 N.C. 397, 85 S.E. 2d 305; McDowell Motor Co. v. Underwriters, 233 N.C. 251, 63 S.E. 2d 538; Gould v. Atlantic, 229 N.C. 518, 50 S.E. 2d 295; Lineberry v. Security Life, 238 N.C. 264, 77 S.E. 2d 652.
The language of the policy seems to be plain and free from ambiguity. The plaintiff’s evidence shows lack of coverage. For that reason the judgment of the Superior Court of Durham County is
Affirmed.